DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 11, the limitation “a fourth dielectric multilayer film is provided between the third dielectric multilayer film and the fourth prism, a second adhesive layer is provided between the third dielectric multilayer film and the fourth dielectric multilayer film, a fifth dielectric multilayer film is provided between the first prism, the second prism, the third prism and the fourth prism, a sixth dielectric multilayer film is provided between the fifth dielectric multilayer film, the third prism and the fourth prism, and a third adhesive layer is provided between the fifth dielectric multilayer film and the sixth second dielectric multilayer film” is ambiguous. The Examiner is confused about what is meant by “fourth dielectric multilayer film”, “fifth dielectric multilayer film”, and “sixth dielectric multilayer film”. The Applicant is required to clarify.
Claims 12-18 are rejected as being dependent on claim 11.
As of claim 19, the limitation “a fourth dielectric multilayer film is provided between the third dielectric multilayer film and the fourth prism, a second adhesive layer is provided between the third dielectric multilayer film and the fourth dielectric multilayer film, a fifth dielectric multilayer film is provided between the first prism, the second prism, the third prism and the fourth prism, a sixth dielectric multilayer film is provided between the fifth dielectric multilayer film, the third prism and the fourth prism, and a third adhesive layer is provided between the fifth dielectric multilayer film and the sixth second dielectric multilayer film” is ambiguous. The Examiner is confused about what is meant by “fourth dielectric multilayer film”, “fifth dielectric multilayer film”, and “sixth dielectric multilayer film”. The Applicant is required to clarify.
Allowable Subject Matter
Claims 11-19 will be allowed if earlier 112(b) rejection is successfully overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Takahara et al. (US 20160363851 A1) teaches a color splitting/combining prism splits apart illumination light from a projector and combines together projection light from the projector. A part of the illumination light that is not used as the projection light passes through the color splitting/combining prism as OFF-light via an image display element in a direction different from the projection light. The color splitting/combining prism includes a dichroic film of which a cutoff wavelength, at which the dichroic film exhibits a transmittance of 50% when splitting two different colors between reflection and transmission, is provided in a wavelength range in which wavelength separation is possible for all of the illumination light, the projection light, and the OFF-light that are incident at different incidence angles respectively;
- Prior Art Bryars (US 5986815 A) teaches a high-contrast color-splitting prism system that utilizes a "double-pass" prism assembly. Polarized light enters the prism assembly, is color-split and is emitted as separate colors to reflective imagers which reflect each color in accord with a desired image. The reflected light is passed, once again, through the prism assembly where the separate colors converge and the convergent light is emitted to a projection lens for display of the image on a screen. At least one zero-incidence waveplate compensator is positioned between one reflective imager and the prism assembly. The waveplate compensator effectively decreases the unwanted polarized light entering the prism assembly for the second pass-through, thereby increases the polarization purity of the light that is emitted from the prism assembly to the projection lens to yield a high-contrast projection image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882